 iIn the Matter of IROQUOIS CxINACOMPANYandDISTRICT 50, UNITEDMINE WOR$ERS OF AMERICA1.ICase No. 3-R-703SUPPLEMENTAL DECISIONANDDIRECTIONMarch7, 1944On January 10, 1944, the National-Labor Relations Board issueda Decision and Direction of Election in the above-entitled proceeding.)Pursuant to the Direction of Election,an election by secret ballot wasconducted on February 8, 1944,under the direction and supervisionof the Regional Director for the Third Region(Buffalo, New York).Upon the conclusion of the election a Tally of Ballots was furnishedthe parties in accordance with the Rules and Regulations of the Board.J . The tally shows that of the approximately 167 eligible voters, 150cast valid votes, of which 76 were for District 50, United Mine WorkersOfAmerica,and 74 against.One ballot was challenged,and 3 werevoid..On February 14, 1944,the Company filed-Objections to the Conductof the Election.On February16, 1944, the Regional Director,actingpursuant to Article III, Section 10, of National Labor Relations BoardRules and Regulations-Series 3, issued a Report on Objections.OnFebruary 21, 1944,the Company filed Exceptions to the Report.Wehave considered the Objections,the Report,and the Exceptions,; andfind that the Company's objections Nos. 1, 2,and 4', do not raise anysubstantial and material issues with respect to the conduct of the ballot;they are, accordingly,hereby overruled.The Company's objection No. 5 relates to a ballot which the Board'sagent in charge of the election counted as a valid"yes" 'ballot, butwhich theCompany contends should have been declared void,becausedefaced.The Regional Director also recommended that-the ballot be'counted as a valid"yes" vote.This ballot contains an "x" in the "yes"box and a single diagonal mark("\")in the"no" box.Although we154 N. L. R. B. 44655 N. L. R. B., No. 53.290 IROQUOIS CHINA COMPANY291have on occasion disregarded minor deviations from the approvedmethod of voting solely by marking an "x" in the appropriate square,we have done so only where the ballot nevertheless reflects the clearintention of the voter.We are of the opinion that the ballot herein question is not so marked as to-reveal a clear intent; accordinglywe find this ballot to be void.,The._Company's objection No. 3 relates to the ballot cast by anemployee, Peter Boscarolo, who was challenged by the Union.The(npany, contends that this ballot should be counted 'as that of aneligible voter, averring in support thereof that Boscarolo is a regular,part-time, production employee.The Company alleges that he hasteen in its employ for 21 years, but now is restricted to $15.00 permonth in,earnings, and approximately 28 hours per month yin workingtime, by reason of considerations relating, to his age and receipt of:Social, Security, benefits.If the Company's allegations correctly re-flect the factual situation with respect to the nature:of his employment,it would appear that he was eligible to vote in the election., However,in view-of his recommendations as toythe other objections,. the RegionalDirector made no finding or 'recommendation as to this challengedballot.Since the challenged ballot may now determine.the results of-the election, we shall direct that,the Regional- ;Director investigatethe issues, raised by the Company's objection No. 3 and prepare andserve upon the parties a Report on Challenged Ballot.We shall makez o determination of the results of the election pending said report.DIRECTIONBy virtue of and pursuant to the power vested in the National LaborI:elatiohs Board by Section 9 (c), of the National Labor RelationsAct, and pursuant to Article III, Section 9, of National' Labor Rela-tions Board Rules and Regulations-Series 3, it is herebyDIRECTED that, as part of the investigation to, ascertain, representa-.tlves for the purpo'se of collective bargaining with Iroquois ChinaCompany, Syracuse, New York, the Regional Director for the ThirdRegion shall, pursuant to the Rules and Regulations,of the Board setforth above, and subject to Article III; Sections 9 and 10, of saidRules and Regulations, within ten (10) days from the date ,of thisDirection, investigate the issues with respect to,Company,'s objectionNo.- 3, acid thereafter prepare and cause to be served, upon, the partiesin this proceeding a Report on Challenged Ballot embodying thereinhis findings and recommendations.MR. JOHN M. HOUSTON, took no part in the consideration bf theabove Supplemental Decision and Direction.[Seeinfra,55 N. L. R. B. 1022 for Second Supplemental Decision:and Certification of Representatives.]